Schedule 14A Information Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission [ ] Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Additional Materials [ ] Soliciting Material under Section 240.14a-12 TEMPLETON RUSSIA AND EAST EUROPEAN FUND, INC. (Name of Registrant as Specified in its Charter) Name of Person(s) Filing Proxy Statement, other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TEMPLETON RUSSIA & EAST EUROPEAN FUND, INC. 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 October 8, 2015 Dear Investor: THE ANNUAL MEETING OF SHAREHOLDER’S HAS BEEN ADJOURNED TO OCTOBER 29, 2 We have received strong support from shareholders and are very close to obtaining the votes required to enact the proposal. To date, your fellow shareholders have voted overwhelmingly “In Favor” of the liquidation; however, additional shareholder participation is needed before the adjourned meeting takes place on October 29, 2015 . The Investment Manager of the Fund has determined the Russian and East European markets and economy have not performed well during the past decade. As a result, the Fund has had negative annualized returns for its 1-year, 3-year and 5-year periods ended June 30, 2015 at both market price and net asset value, and only modest positive annualized 10-year returns at market price and net asset value. Institutional Shareholder Services (a corporate governance shareholder "watch dog") has reviewed the meeting agenda and issued a recommendation to shareholders to support the liquidation proposal. As quoted “ Given the weak performance of Russian securities, the fund lacks one of the key efficiencies of most funds and is therefore at a competitive disadvantage in the attraction of other investors. It is therefore unlikely that the fund's prospects could improve in the near future .” We have made numerous attempts to reach you, including by e-mail, postal mail and phone calls. You can vote online, by telephone or by signing and returning the enclosed proxy card, which also includes voting instructions. In order to allow you sufficient time to respond , the Templeton Russia & East European Fund, Inc. has been adjourned until October 29, 2015. WE NEED YOU TO VOTE AS SOON AS POSSIBLE . If you have any questions regarding the enclosed proxy card or need assistance voting, please call 1-866-745-0269, Monday through Friday, 9 a.m. to 10 p.m. Thank you in advance for your participation. Sincerely, /s/LORI WEBER Lori Weber Vice President and Secretary
